Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 20, 2022

                                      No. 04-22-00680-CV

        IN THE INTEREST OF A.N.C., E.L.G., I.C.C.-G., AND O.N.C.-G., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01192
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        On December 1, 2022, we abated this appeal to allow appellee the Texas Department of
Family and Protective Services to request the entry of a judgment nunc pro tunc. In our order, we
stated that if the trial court signed a judgment nunc pro tunc, appellant S.G. “may file a new brief
within twenty days of the date the judgment is signed.” On December 16, 2022, the district clerk
filed a supplemental clerk’s record containing a Nunc Pro Tunc Order of Termination that the
trial court signed on December 9, 2022. We therefore LIFT our December 1, 2022 abatement
and reinstate this appeal to our active docket. S.G.’s new brief is due by December 29, 2022.



       It is so ORDERED December 20, 2022.


                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT